FILE COPY




                                   No. 07-15-00098-CR


Ex parte Oscar Calvin Fisher                 §     From the 106th District Court
                                                     of Garza County
                                             §
                                                   December 10, 2015
                                             §
                                                   Opinion by Justice Hancock
                                             §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated December 10, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court denying habeas corpus relief

be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo